Motion granted, appeal reinstated, and Order filed August 9, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00101-CV
                                   ____________

                    CMS CONSULTANTS, LLC, Appellant

                                         V.

            EPM DISASTER RECOVERY TEAM, LLC, Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-69065

                                     ORDER

      This appeal was abated for mediation. The mediator’s report reflects the
mediation did not resolve the dispute. Appellee has filed an unopposed motion for
briefing schedule. The appeal is reinstated, and the motion is granted.

      Appellant’s brief is due on September 8, 2022. The time to file all other briefs
is set forth in Texas Rule of Appellate Procedure 38.6.

                                       PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.